Citation Nr: 1414171	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-26 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right knee patellofemoral syndrome with degenerative changes.  

2.  Entitlement to an increased evaluation in excess of 10 percent for left knee patellofemoral syndrome with degenerative changes.  

3.  Entitlement to an increased evaluation in excess of 10 percent for residuals of right index finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The issues of increased evaluations for right knee patellofemoral syndrome and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in January 2014, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal for an evaluation in excess of 10 percent for residuals of fracture, right index finger, is requested.  





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard to the issue of an evaluation in excess of 10 percent for residuals of fracture, right index finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  In January 2014, the Veteran informed the Board that he wished to withdraw the appeal for an increased evaluation in excess of 10 percent for residuals of fracture, right index finger and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed. 


ORDER

The appeal for an increased evaluation in excess of 10 percent for residuals of fracture, right index finger, is dismissed.








REMAND

With regard to the claims for increased evaluations for right and left knee patellofemoral syndrome, the Veteran's most recent VA examination was in September 2006.  At the hearing, the Veteran testified that there have been changes in his knee disabilities since that examination, such as increased pain in his knees.  A new VA examination is warranted, in light of the Veteran's assertions that his knee disabilities have increased in severity since the September 2006 VA examination, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, as the most recent VA treatment records in evidence are dated in June 2012, the RO/AMC should obtain any outstanding VA treatment records and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected knee disabilities since June 2012 and associate the records with the claims folder or with the electronic record. Any negative reply should be noted in the claims folder.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of the 
service-connected right and left knee patellofemoral syndrome.  The claims file must be made available to the examiner and the examiner should indicate in the report whether or not the record was reviewed.  Any necessary tests, including x-rays if indicated, should be accomplished. 

3.  The examiner should conduct range of motion testing of each knee.  The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), indicate whether the Veteran's knee disabilities are productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should also indicate whether there is any lateral instability or recurrent subluxation in either knee.  The examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.   

The examiner should indicate if the Veteran has an associated dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion. 

The examiner should indicate if there is ankylosis of either knee.  

4.  Following completion of the foregoing, the AMC/ RO should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.   

5.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


